DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions Acknowledged
Applicant’s election without traverse of Invention I (a microelectronic device), Species 2 shown in Figs. 2-4, in response to restriction requirements filed 07/27/22 is acknowledged.  Applicant stated that Claims 1-20 are read on the elected species. Although Claim 5 may be viewed as belonging to Species 1 (Fig. 1E) rather than to Species 2 (Fig. 2B), the current Office Action examined Claim 5 as well.
Together with the response to restriction requirements, Applicant amended various paragraphs of the specification (to correct minor errors or typos) and amended Claim 21 directed to Invention II not chosen for examination. 

Status of Claims
Claims 21-26 are withdrawn from further consideration as being drawn to a nonelected invention. Claims 1-20 are examined on merits herein. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claims: 
“memory strings” cited by Claim 16 and 17.  
“a center of each of the conductive contact structures is located within horizontal boundaries of a horizontally neighboring support pillar structure” cited by Claim 7 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Paragraph 0054 of the published application (US 2022/0189982) recites that conductive contact structures 136 may be located at least partially within horizontal boundaries of horizontally neighboring support pillar structure 130. The recitation is unclear. Does it mean that contact structures 136 intersects the pillar? Does the contact structure have a contact with a conductive part of 130?
Appropriate correction/clarification is required.

Claim Objections
Claims 1, 13, and 14 are objected to because of the following informalities:  
Claim 1 recites (lines 12-13) “an additional one of the horizontally neighboring support pillar structures”. Examiner suggests changing the above recitation to: “another one of the horizontally neighboring support pillar structure”, since “another one” belongs to “horizontally neighboring support pillar structure”, while belonging of “an additional one” to the earlier cited “horizontally neighboring support pillar structure” leads to some doubts.
Claim 13 recites: “are each individually in electrical communication with a conductive contact”. Examiner suggests changing the above recitation to: “are each individually in electrical communication with a corresponding conductive contact”.
Claim 14 recites (line 3): “the support pillar structure”. Examiner suggests changing the recitation to: “the support pillar structures”, to avoid a rejection under 112(b) for a lack of antecedent basis.
Appropriate corrections are required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-3 and 7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 2: Claim 2 recites: “The microelectronic device of claim 1, further comprising a crest region horizontally neighboring the staircase structure, additional support pillar structures located within the crest region”. The recitation is unclear, since Claim 1 teaches a stack structure and a stair structure within the stack structure, and the recitation of Claim 2 leads to a question – Is a crest structure a part of the microelectronic device in addition to the stack structure or is it a part of the stack structure, as it is common for a three-dimensional memory to which a microelectronic device of the current application belongs?
Appropriate correction is required to clarify the claim language.
For this Office Action, in accordance with the specification of the application, Claim 2 was interpreted as: “The microelectronic device of claim 1, further comprising a crest region within the stack structure horizontally neighboring the staircase structure, additional support pillar structures located within the crest region”.
In re Claim 3: Claim 3 is rejected under 35 U.S.C. 112(b) due to dependency on Claim 2.
In re Claim 7: Claim 7 recites: “The microelectronic device of claim 1, wherein a center of each of the conductive contact structures is located within horizontal boundaries of a horizontally neighboring support pillar structure”. The recitation is unclear for the same reason for which paragraph 0054 of the specification is unclear. 
Appropriate correction is required to clarify the claim language.
For this Office Action, Claim 7 was interpreted as: “The microelectronic device of claim 1”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As far as Claims 2 and 7 are understood, Claims 1, 2, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0372101) in view of Luo et al. (US 10,580,795).
In re Claim 1, Lee teaches a microelectronic device, comprising (Figs. 3, 4A-4D, Fig. 7A, 9):
a stack structure 130, 120 comprising a vertically alternating sequence of conductive structures 130 and insulative structures 120 arranged in tiers 130i/120i (paragraphs 0046, 0050), 
the stack structure divided into block structures (paragraph 0034) separated from one another by slot structures 180, 174 (paragraphs 0048, 0049, 0068);
a staircase structure – in region PAD (paragraphs 0009, 0045) - within the stack structure having steps comprising horizontal edges of the tiers 130i/120i (as shown in Fig. 13);
conductive contact structures 190 or 190a (paragraphs 0046, 0089) in contact with the steps of the staircase structure;
support pillar structures 160Db (paragraph 0046) extending through the stack structure (not shown in the drawings, but described in paragraph 0067); and
additional slot structures 180D, 174 (as in Figs. 3, 9, 4, paragraphs 0047- 0049; though Figs. 4i, 3, and 9 show only one additional slot 180D, there could be more than one, based on Fig. 7A and paragraphs 0046, 0082-0085) extending through the stack structure (as shown in Fig. 4B) within one of the block structures, 
one of the additional slot structures 180D extending between horizontally neighboring support pillar structures 160Db (as in Fig. 9) and located closer to one of the horizontally neighboring support pillar structures 160Db, second from the left, than to an additional one of the horizontally neighboring support pillar structures 160D, first from the left.
Lee does not teach that the additional slot structures extend partially through the stack structure – he teaches the same extension of 180D as 180 (Fig. 4B).
Luo teaches (Fig. 1B, column 6 lines 48-64) that an additional slot 144 extends only partially in a stack, while slot structures 142 extends through an entire stack.
Lee and Luo teach analogous art directed to a three dimensional memory comprising blocks separated from each other by slots, wherein each block includes different groups – sub-blocks separated from each other by additional slots, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Lee device in view of the Luo device, since devices are from the same field of endeavor, and Luo created a successfully operated device. 
Since additional slot of Lee do not perform any function, it would have been obvious for one of ordinary skill in the art before filing the application to modify the Lee device by substituting his additional slots extending through the entire stack structure with additional slots created only through an upper part of the stack (per Luo), if such size of additional slots is preferred by the manufacturer. See MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results.  In addition, such modification involves only change in size, which is an obvious matter of design choice. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
In re Claim 2, Lee/Luo teaches the microelectronic device of Claim 1 as cited above. 
Lee further teaches (Fig. 3, 9) a crest region – CELL (paragraph 0045) horizontally neighboring the staircase structure - PAD, additional support pillar structures 165 (paragraph 0046) located within the crest region.
In re Claim 7, Lee/Luo teaches the microelectronic device of Claim 1, wherein a center of each of the conductive contact structures is located within horizontal boundaries of a horizontally neighboring support pillar structure (as interpreted).

As far as the claim is understood, Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee/Luo in view of Kato (US 2020/0303300). 
In re Claim 3, Lee/Luo teaches the microelectronic device of Claim 2 as cited above, including the additional support pillar structure 165 (of Lee) within the crest area (e.g., with a “cell area”, as it is commonly called).
Lee/Luo does not teach that the additional support pillar structures within the crest region are electrically coupled to conductive contacts. However, Lee teaches (paragraph 0067) that the additional support pillars 165 have the same structure as channel pillars, e.g., they comprising an electrically conductive part (as appropriate for the channel pillar).
Kato teaches (Fig. 8) additional support pillar structures HR electrically coupled to a source line SL and to conductive contacts HRC connecting HR to interconnect IC (paragraphs 0088-0093, 0102).
Lee/Luo and Kato teach analogous art directed to a three-dimensional device, a cell part of which comprises support pillars with electrically conductive material, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Lee/Luo device in view of the Kato device, since devices are from the same field of endeavor, and Kato created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Lee/Luo device of Claim 1 by electrically connecting the additional support pillars in the crest area in the manner taught by Kato, when it is desirable to use this connection for electrically connecting a source line to interconnects disposed below a memory area (Kato, paragraph 0147).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee/Luo in view of Sun et al. (US 2021/0193574). 
In re Claim 8, Lee/Luo teaches the microelectronic device of Claim 1 as cited above. 
Lee/Luo does not teach that one of the additional slot structures comprises a segmented additional slot structure.
Sun teaches (Fig. 2, paragraph 0030) that an additional slot 208 of block 200 may comprise a continuous structure or (Fig. 3, paragraph 0036) an additional slot 322 may comprise a segmented structure.
Lee/Luo and Sun teach analogous art directed to a three-dimensional memory comprising blocks and sub-blocks separated by additional slits, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Lee/Luo device in view of the Sun device, since devices are from the same field of endeavor, and Sun created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Lee/Luo device of Claim 1 by substituting its continuous additional slit with a segmented additional slit, if such shape of the additional slit is preferred by the manufacturer: See MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results. In addition, in accordance with MPEP 2144.04. I.B, referencing In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that changes in shape is not patentable since this is a matter of choice of a person of ordinary skill in the art in absent persuasive evidence that the particular configuration is significant. 

Claims 9-10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura et al. (US 2018/0261608) in view of Su et al. (US 2021/0265268). 
In re Claim 9, Matsuura teaches microelectronic device, comprising (Figs. 1-3):
a stack structure 11 comprising alternating conductive structures 15 and insulative structures 14 arranged in tiers 15/14 (paragraph 0030);
a staircase structure – region 18 - within the stack structure 11 and having steps comprising horizontal ends of the tiers (paragraph 0032);
slot structures 13/12/13 (paragraphs 0029, 0031, 0006) vertically extending through the stack structure 11 and extending in a first horizontal direction (“x” in Fig. 1);
additional slot structure 23 (paragraph 0006) extending in the first horizontal direction between slot structures 13/12/13 neighboring each other in a second horizontal direction (“y” in Fig. 1); and
support pillar structures 21 and 22 (paragraphs 0034-0035) vertically extending through the stack structure 11 and arranged in rows, 
one of the rows of the support pillar structures 21 at least partially intersected by one of the additional slot structures 23.
Matsuura does not teach more than one additional slot structure created within one block.
Su teaches (Fig. 2, paragraph 0034) a block comprising a plurality of additional slits – 208 and 210 - within a boundary one block 200.
Matsuura and Su teach analogous art directed to a three-dimensional memory comprising blocks separated into regions/sub-blocks by additional slits, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Matsuura structure in view of the Su structure, since they are from the same field of endeavor, and Su created a successfully functioning device.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Matsuura device by enlarging a device and creating more sub-blocks within one block, the sub-blocks separated by additional slits, when it is desirable creating a larger device storing larger sets of data.
In re Claim 10, Matsuura/Su teaches the microelectronic device of Claim 9 as cited above, including a plurality of additional slots (per Su).
Matsuura further teaches (Fig. 3) that the additional slot structure(s) 23 vertically extend partially into the stack structure 11.
In re Claim 14, Matsuura/Su teaches the microelectronic device of Claim 9 as cited above. 
Matsuura further teaches (Figs. 1-2) conductive contact structures 31 in electrical communication with the steps of the staircase structure (paragraph 0031), the conductive contact structures 31 horizontally offset from the support pillar structure(s) 22 in the first horizontal direction x.
In re Claim 15, Matsuura/Su teaches the microelectronic device of Claim 14 as cited above.
Matsuura further teaches that the conductive contact structures 31 (Fig. 1-2) comprise two conductive contact structures horizontally neighboring each other in the second horizontal direction y and located between horizontally neighboring slot structures 13/12/13, each conductive contact within one sub-block.
Matsuura does not teach four conductive contact structures between horizontally neighboring slot structure. 
However, as it is shown for Claim 1, the device may comprise more sub-blocks than Matsuura teaches. When the device comprises 4 sub-blocks (when Fig. 1 of Matsuura represents one block, not two blocks), the device would, obviously, have four conductive contact structures horizontally neighboring each other in the second horizontal direction y and located between horizontally neighboring slot structure. It would have been obvious for one of ordinary skill in the art before filing the application to modify the Matsuura device to have four sub-blocks, when it is desirable to store more information in each block.
In re Claim 16, Matsuura/Su teaches the microelectronic device of Claim 9 as cited above.
Matsuura further teaches (Figs. 1-2, paragraph 0041) memory strings 20 extending through the stack structure.

Allowable Subject Matter
Claims 17-20 are allowed.
Claims 4-6 and 11-13 are objected to as being dependent on rejected base claims, but they would be allowed if amended to incorporate all limitations of the base claim and all intervening claims.
Reason for Indicating Allowable Subject Matter
Re Claim 17: The prior arts of record, alone or in combination, do not anticipate and do not render obvious such limitation of Claim 17 as: “one or more of the sub-block structures having a different width than one or more of the other sub-block structures”, in combination with other limitations of Claim 17 which are taught by various prior art.
Re Claims 18-20: Claims 18-20 are allowed due to dependency on Claim 17.
Re Claim 4: The prior arts of record, alone or in combination, do not anticipate and do not render obvious such limitation of Claim 4 as: “each row of support pillar structures extending substantially parallel to the slot structures”, in combination with all limitations of Claim 1, on which Claim 4 depends.
Re Claim 5: Claim 5 depends on Claim 4.
Re Claim 6: The prior arts of record, alone or in combination, fail to anticipate or render obvious such limitation as: “the conductive contact structures are substantially equally horizontally spaced from horizontally neighboring additional slot structures”, in combination with all limitations of Claim 1, on which Claim 6 depends.
Re Claim 11: The prior arts of record, alone or in combination, fail to anticipate or render obvious such limitation of Claim 11 as: “one of the additional slot structures closer to one of the rows of the support pillar structures than to the other row”, in combination with all limitations of Claim 9, on which Claim 11 depends.
Re Claim 12: The prior arts of record, alone or in combination, fail to anticipate or render obvious such limitation of Claim 11 as: “a distance between horizontally neighboring additional slot structures is less than a distance between one of the slot structures and a nearest one of the additional slot structures”, in combination with all limitations of Claim 9, on which Claim 12 depends.
Re Claim 13: The prior arts of record, alone or in combination, do not anticipate and do not render obvious such limitation of Claim 13 as: “the support pillar structures is at least partially intersected by the one of the additional slot structures are each individually in electrical communication with a conductive contact”, since the support pillar structures of the Matsuura device are insulating.

The prior arts of record include all prior arts cited by this Office Action above and such additional arts as: You et al. (US 2019/0341396) and Hu et al. US 2022/0181347).

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 08/03/22